Citation Nr: 1602841	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-15 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1970 to December 1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

In October 2015 the Veteran testified at a personal hearing at the local RO (Videoconference Board hearing) before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for PTSD

The Veteran seeks service connection for PTSD.  At the October 2015 Board hearing, the Veteran stated he has received treatment at both the local VA outpatient clinic and at a local Vet Center.  Review of the record indicates these documents have yet to be obtained.  VA's duty to assist includes obtaining pertinent VA and other treatment records reported by the claimant.  See 38 U.S.C.A. § 5103A(b) (West 2014).  Therefore, remand is required to obtain the VA treatment records.  

Service Connection for a Bilateral Foot Disability

The Veteran seeks service connection for a bilateral foot disability.  He contends that in-service events of wet feet and regular military duties during service such as marching are the cause of his current foot disorders.  The Veteran contends that VA treatment records will show current diagnosis and treatment for foot disorders.  The Veteran's representative has requested remand to obtain treatment records. 

As the Veteran has reported VA treatment, the records of which have yet to be obtained by the agency of original jurisdiction, a remand of this issue is warranted in order for such records to be obtained.  As the Veteran has asserted that he has current symptoms of disability of the feet, has alleged in-service events, and has asserted his belief that the current foot problems may be associated with the in-service wet feet and military duties, a VA medical examination and nexus opinion may be warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Indianapolis, Indiana, the Indianapolis Vet Center, and any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact should be noted for the record.  

2.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed bilateral foot disability.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer an opinion as to whether it as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral foot disability is etiologically related to any incident of active duty, to include combat exposure, wet feet, and regular military duties such as marching.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

